Citation Nr: 0319814	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  96-18 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation for post-traumatic 
stress disorder (PTSD) with a cognitive disorder in excess of 
30 percent prior to August 23, 1999.

2.  Entitlement to an initial evaluation for PTSD with a 
cognitive disorder in excess of 70 percent from August 23, 
1999.

3.  Entitlement to an effective date prior to August 23, 
1999, for a total rating due to unemployability caused by 
service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel






REMAND

The veteran had active service from April 1964 to September 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.

The Board developed this case for additional evidence in 
September 2002.  A determination has been made that 
additional development is necessary in the current appeal.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  Please notify the veteran of the VCAA 
in writing, informing him of VA's 
obligations to him under the law with 
respect to the issue listed on the title 
page of this action.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act and the implementing 
regulations are fully complied with and 
satisfied. 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002).  Thereafter, 
the RO should review the claims files and 
ensure that the above development has 
been conducted and completed in full. 
Then, the RO should undertake any further 
actions required to comply with the VCAA.

2.  After completion of the above, the RO 
should readjudicate the issues on appeal 
considering the evidence of record, 
including the May 2003 VA psychiatric 
examination report, the Social Security 
Administration records, and the other 
evidence submitted after the March 2002 
supplemental statement of the case.  The 
RO should consider the old and amended 
rating criteria for PTSD.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. § 4.130, Diagnostic Code 9411 
(2002).  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, the veteran must be 
furnished a supplemental statement of the 
case and be given the appropriate time 
period to respond before the claims files 
are returned to the Board for further 
appellate consideration.  All issues 
properly in appellate status should be 
returned to the Board at the same time.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




